Action for specific performance of the negative covenants contained in a contract of employment entered into between the appellants and respondent Tabakin, of the terms of which contract respondent Berger allegedly had notice, and which contract contained provisions limiting the business activities of respondent Tabakin for a period of five years after termination of his employment by appellants. In so far as it grants injunctive relief as against respondent Tabakin, the interlocutory judgment is modified so as to grant such relief to the full extent of his negative covenants in the employment contract, and as so modified affirmed, in so far as an appeal is taken, with costs to appellants. In so far as it dismisses the complaint as to defendant Berger, vacates the temporary injunction as to him, and directs a reference to assess his damages, the interlocutory judgment is reversed on the law and the facts, with costs, and an interlocutory judgment directed in favor of appellants, with costs, enjoining defendant Berger in the same manner and respects as defendant Tabakin is enjoined, and also directing defendant Berger to account to the plaintiffs for their damages. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. In our opinion (a) the negative covenants were reasonable, valid and enforeible to their full extent and plaintiffs were entitled to injunctive relief against *769both defendants to the full extent thereof; (b) the trial court’s decision in favor of defendant Berger, dismissing the complaint as to him and directing judgment otherwise in his favor, was against the greater weight of the evidence; and (c) that the plaintiffs are entitled to injunctive relief as against defendant Berger to the same extent as against defendant Tabaldn. Carswell, Davis, Adel and Taylor, JJ., concur; Lazansky, P. J., dissents, being of opinion injunctive relief as to both defendants should be limited to dealing in any wise with such customers of plaintiffs of whom defendant Tabaldn had knowledge either by personal contact or from examination of books and records of plaintiffs. Settle order on notice.